OPINION — AG — (1) 63 O.S. 1974 Supp., 1059 [63-1059](A) PROHIBITS THE FORMER EXECUTIVE DIRECTOR OF LOCAL HOUSING AUTHORITY CREATED UNDER 63 O.S. 1971 1051 [63-1051] ET SEQ., FROM ACCEPTING A SALARIED POSITION, WITHIN THREE(3) YEARS AFTER LEAVING HIS EMPLOYMENT WITH THE HOUSING AUTHORITY, WITH A DEVELOPER WHICH HAS ENTERED INTO A CONTRACT WITH THE HOUSING AUTHORITY DURING THE TENURE OF SUCH FORMER EXECUTIVE DIRECTOR. (2) OPINION NO. 71-171 IS WITHDRAWN (3) OPINION NO. 71-217 IS WITHDRAWN (OPINION NO. 79-101, 21 O.S. 344 [21-344] 63 O.S. 1051 [63-1051], 63 O.S. 1059 [63-1059] [63-1059](A) (CONFLICT OF INTEREST, PUBLIC OFFICERS) (FLOYD TAYLOR)  SEE OPINION NO. 88-582 (1988)